DETAILED ACTION
	Claims 59-66 and 68-75 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 59 is objected to because of the following informalities:  “a first slip inner portion” should read as “a first slip retainer inner portion”.  Appropriate correction is required.

Claim 68 is objected to because of the following informalities:  “a second slip inner portion” should read as “a first slip retainer inner portion”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least the first foldback inner portion, the first foldback outer portion, the first foldback thickness change portion, the first slip retainer inner portion, the first slip retainer outer portion, the first slip retainer segments, the first spiral support ring slant portion, first spiral support ring parallel portion, and first spiral support ring collar portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 59-66 and 68-75 have been considered but are moot because of the 35 U.S.C. 112 issues along with the drawing/specification issues.

Due to the 35 U.S.C. 112 issues along with the drawing/specification issues, the claims are pending allowability until entirely corrected. It is recommended for clarity of the disclosure that the claimed elements be added to the instant application’s specification and references provided in the drawing as most of the claimed elements are not immediately clear. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-66 and 68-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 59 (and, similarly claim 68) recite “the first end element” within multiple limitations. Examiner has confusion as to whether “the first end element” within the limitation is meant to be introduced as a new element or as a different element, such as, previously recited “said first seal member end”, since “a first end element” is already introduced in the respective dependent claim 60 (and, similarly claim 69). For examination purposes, Examiner will give its broadest reasonable interpretation and will assume for “the first end element’, as recited in claim 59, and the “the second end element”, as recited in claim 68, to be read as “said first seal member end” and “said second seal member end”, respectively. Due to claims 59 and 68 being rejected under 35 U.S.C. 112(b), the corresponding dependent claims 60-66 and 69-75 are also rejected.

	Claim 59 (and, similarly claim 68) recites at least the following: “…a first slip retainer outer portion, and a plurality of first slip retainer segments…”; and “…wherein the first slip retainer segments are angled outwardly from said first slip inner portion and away from the first end element, wherein each first slip retainer outer portion is angled outwardly from said first slip inner portion and away from the first end element…”. Examiner notes that the two elements (i.e. first slip retainer outer portion, and a plurality of first slip retainer segments) appear to be the same thing, according to applicant’s figures 7A-7D. The slip retainer ring is a fairly simple structural element, and does not have that many parts. For examination purposes, the Examiner will treat the “first slip retainer outer portion” and the “plurality of first slip retainer segments” (claim 59) as the same thing, and the “second slip retainer outer portion” and the “plurality of second slip retainer segments” (claim 68) as the same thing. Due to claims 59 and 68 being rejected under 35 U.S.C. 112(b), the corresponding dependent claims 60-66 and 69-75 are also rejected.

	Claim 59 (and, similarly claim 68) recites “…a first spiral support ring being comprised of a plurality of first spiral support ring segments, each first spiral support ring segment having a first spiral support ring slant portion, a first spiral support ring parallel portion, and a first spiral support ring collar portion…”. Examiner has confusion as to what the “first spiral support ring slant portion, first spiral support ring parallel portion, and first spiral support ring collar portion” are considered to be, as none of these elements are labeled in the drawings. It is unclear which element would be the “slant portion,” for example, as there are various slanted elements in the spiral support ring (see figures 2A-2D). Also, there are various “parallel portions.” The claim terms do not clearly correspond to specific structural elements in the drawings. Due to claims 59 and 68 being rejected under 35 U.S.C. 112(b), the corresponding dependent claims 60-66 and 69-75 are also rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676

/ROBERT E FULLER/Primary Examiner, Art Unit 3676